Matter of Divinity I.H. (George T.J.) (2015 NY Slip Op 07975)





Matter of Divinity I.H. (George T.J.)


2015 NY Slip Op 07975


Decided on November 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2014-07312
2014-07315
2014-07316
 (Docket Nos. B-13406-11, B-13407-11, B-13098-13)

[*1]In the Matter of Divinity I. H. (Anonymous). Children's Village, respondent; 
andGeorge T. J. (Anonymous), et al., appellants. (Proceeding No. 1)In the Matter of Darling A. H. (Anonymous). Children's Village, respondent;George T. J. (Anonymous), et al., appellants. (Proceeding No. 2)In the Matter of Daniel I. H. (Anonymous). Children's Village, respondent;George T. J. (Anonymous), et al., appellants. (Proceeding No. 3) Adewole Agbayewa, Fresh Meadows, N.Y., for appellant George T. J. Daniel E. Lubetsky, Jamaica, N.Y., for appellant Charvella A. H.


Law Offices of James M. Abramson, PLLC, New York, N.Y. (Dawn M. Orsatti of counsel), for respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Patricia Colella of counsel), attorney for the children.

DECISION & ORDER
Appeals from three orders of fact-finding and disposition of the Family Court, Queens County (Margaret Parisi McGowan, J.) (one as to each child), one dated July 2, 2014, and two dated July 15, 2014. The orders, after a fact-finding and dispositional hearing, found that the mother and father were each presently, and for the foreseeable future, unable by reason of mental illness to provide proper and adequate care for the three subject children, terminated their parental rights, and transferred the guardianship and custody of the subject children to the Commissioner of Social Services of the City of New York and the petitioner, Children's Village, for the purpose of adoption.
ORDERED that the three orders of fact-finding and disposition are affirmed, without costs or disbursements.
Terminating parental rights on the ground of mental illness requires the petitioning [*2]agency to show by clear and convincing evidence that the parent is presently, and will continue for the foreseeable future to be, unable to provide proper and adequate care for the child by reason of the parent's mental illness (see Social Services Law § 384-b[4][c]; Matter of Joyce T., 65 NY2d 39; Matter of Karyn Katerina D., 19 AD3d 592).
Here, a court-appointed psychologist, who interviewed the mother and reviewed relevant records, including medical records, testified that the mother had a long history of psychiatric problems and suffered from schizoaffective bipolar disorder. Another court-appointed psychologist interviewed the father and reviewed extensive medical records and diagnosed the father with paranoid schizophrenic mental illness and low mental functioning. The psychologists opined that the subject children were at risk of being neglected if they were returned to the parents' care due to the nature of the parents' mental illnesses.
Contrary to the parents' contentions, the Family Court properly found that there was clear and convincing evidence that each of them is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the subject children, and terminated their parental rights (see Social Services Law § 384-b[4][c]; Matter of Prince X.R. [Veronica R.], 124 AD3d 899; Matter of Christina L.N. [Louica J.], 113 AD3d 777, 777-778; Matter of Tyler M.J. [Adrianna J.], 104 AD3d 768; Matter of B. Mc. [Dawn Mc.], 99 AD3d 713, 714; Matter of Dominique Larissa Blue M. [Yasmin M.], 84 AD3d 962, 963; Matter of Karyn Katrina D., 19 AD3d 592, 593; Matter of Winston Lloyd D., 7 AD3d 706).
LEVENTHAL, J.P., COHEN, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court